Title: From George Washington to Brigadier General Charles Scott, 15 September 1778
From: Washington, George
To: Scott, Charles


          
            Sir.
            Head Quarters [White Plains] 15th September 1778.
          
          The General and Field Officers of the day, have orders to withdraw the pickets at day-break to morrow morning—Previous to that, you are to assemble Major Lees Corps, and the rest of the Cavalry under your command, and distribute them on the different Roads leading to the Enemys lines, directing them to advance with a view of discovering whether the enemy intend any forward movement—that the earliest notice may be given, in case they should be apprized of our march, and meditate any enterprize in consequence of it.
          At Eight OClock if you are satisfied from the reports of the Offi cers of Cavalry, that the enemy are not prepared to give you any interruption; you will begin your march by the left—proceed towards No. Castle or Bedford—& take post on some strong grounds beyond Kings Street—but if this Situation should appear upon a nearer view to be too much exposed either to a surprise in case of a forced night-march on the part of the enemy—or to be turned by a movement up the River, you will take a position still more remote from the enemys lines.
          You will avoid having any stationary Guards—but such as are directly under your eye—and necessary for the immediate security of your Camp—but you will be careful to keep patroles both of horse and foot constantly moving towards the enemys lines—to make discoveries, and warn you of danger in its first approach.
          You will use every possible means to obtain intelligence—your letters, after two days may be sent to Fredericksburg, between Fishkill and Danbury.
          If a total Evacuation of the City and Island of New York should take place You are as soon as the facts is ascertained, to dispatch a Party of One hundred men, under an active intelligent Officer, with orders to secure on behalf of the U.S.—whatever public Stores the enemy may have left—And give immediate notice to the Governor of this State—that he may take his measures for the civil Government—of the territory abandoned by the Enemy.
          
          
          
          Col. Sheldon has received orders to join you with all the horse that are posted on this Side of the River—and will remain with you in your new position. I am &.
        